DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 15, 17, 19 and 21 in the reply filed on 07/26/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 19 defines data stream generated by a method for decoding a video. While functional descriptive material “method for decoding a video” may be claimed as a statutory product (i.e., “a product by process") when embodied on a tangible computer readable medium (which claim 17 has already claimed), a “data stream” embodying such functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and are treated as signals per se; therefore does not fall within one of the four statutory classes of § 101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, 17, 19, 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wiegand (US 6,807,231 B1).
Regarding Claims 1, 15, 17, 19, Wiegand discloses Video decoder/method/non-transitory digital storage medium having a computer program stored thereon to perform the method/data stream generated by the method for decoding a video from a data stream using motion compensated prediction for inter predicted blocks (e.g. Fig. 1), comprising a hypothesis number control (e.g. Fig. 4 multiple-hypotheses motion-compensated predictor), configured to control a number of prediction hypotheses of the inter predicted blocks within a predetermined portion of the video to meet a predetermined criterion (e.g. Col.9-10 Optimal Hypothesis Selection Algorithm), wherein the predetermined criterion indicates a target mean number of prediction hypotheses per inter predicted block or a maximum number of the hypotheses for the inter predicted blocks within the predetermined portion (e.g. Col. 10 Ln 5-15, whether limiting number of hypotheses to mean or maximum number N depends on the rate-distortion measure).
Regarding Claim 2, Wiegand discloses the hypothesis number control is configured to continuously update a mean number of prediction hypotheses per inter predicted block processed within the predetermined portion of the video and/or an accumulated number of prediction hypotheses of the inter predicted blocks within the predetermined portion, and determine the number of hypotheses for a current processed inter predicted block dependent on the predetermined criterion and the mean number and/or the accumulated number (e.g. col. 15 Ln 48-Col. 16 Ln11, to find the optimal number of hypotheses, the estimation criterion for optimal n-hypotheses are run by optimal hypotheses selection algorithm iteratively for each block).
Regarding Claim 3, Wiegand discloses the number of prediction hypotheses per inter predicted block is limited to an upper limit (e.g. Col. 10 Ln 5-15, the number of hypotheses is limited).
Regarding Claim 4, Wiegand discloses the predetermined portion is a collocated tile within a sequence of pictures, a slice, a picture, a group of pictures, a whole video sequence (e.g. Fig. 2B, 2C, Col. 7 Ln 32-47).
Regarding Claim 21, Wiegand discloses video encoder for encoding a video into a data stream using motion compensated prediction for inter predicted blocks (e.g. Fig. 1), comprising a hypothesis number control (e.g. Fig. 4 multiple-hypotheses motion-compensated predictor), configured to control a number of prediction hypotheses of the inter predicted blocks within a predetermined portion of the video to meet a predetermined criterion (e.g. Col.9-10 Optimal Hypothesis Selection Algorithm), wherein the predetermined criterion indicates a target mean number of prediction hypotheses per inter predicted block or a maximum number of the hypotheses for the inter predicted blocks within the predetermined portion (e.g. Col. 10 Ln 5-15, whether limiting number of hypotheses to mean or maximum number N depends on the rate-distortion measure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand (US 6,807,231 B1) in view of Li (US 2014/0044179 A1).
Regarding Claim 5, although Wiegand discloses the number of prediction hypotheses for each inter predicted2 157676932.1block (e.g. Col. 12 Ln 62-Col. 13 Ln 15); it implicitly discloses that the number of prediction hypotheses read from the data stream information.
However, Li teaches the number of prediction hypotheses read from the data stream information (e.g. Paragraph [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate data stream information as taught as Li into the method/apparatus/CRM of Wiegand in order to use the information to support more efficient coding.
Regarding Claim 6, Although Wiegand the number of prediction hypotheses for a currently processed inter predicted block dependent on a number of prediction hypotheses of previously processed inter predicted blocks within the predetermined portion and the predetermined criterion (e.g. col. 15 Ln 48-Col. 16 Ln11, to find the optimal number of hypotheses, the estimation criterion for optimal n-hypotheses are run by optimal hypotheses selection algorithm iteratively for each block).
However, Li teaches the number of prediction hypotheses read from the data stream information (e.g. Paragraph [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate data stream information as taught as Li into the method/apparatus/CRM of Wiegand in order to use the information to support more efficient coding.

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geirhofer (US 2013/0155973 A1), discloses multi-hypothesis channel quality feedback;
Chen (US 2019/0230350 A1), discloses multi-hypothesis prediction for coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485